374 U.S. 500 (1963)
DANIELS ET AL.
v.
VIRGINIA.
No. 485, Misc.
Supreme Court of United States.
Decided June 17, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
Theodore J. St. Antoine for petitioners.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Peterson v. City of Greenville, 373 U.S. 244.
MR. JUSTICE HARLAN concurs in the result on the premises stated in his separate opinion in Peterson v. City of Greenville and Avent v. North Carolina, 373 U. S., at 248.